DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2022 has been entered.
Priority
This application is a U.S. national stage filing, under 35 U.S.C. @ 371(c), of International Application No. PCT/JP2018/044690, filed on December 5, 2018, which claims priority to Japanese Patent Application No. 2017-235016, filed on December 7, 2017, Japanese Patent Application No. 2018-052236, filed on March 20, 2018, Japanese Patent Application No. 2018- 052244, filed on March 20, 2018, Japanese Patent Application No. 2018-052253, filed on March 20, 2018, Japanese Patent Application No. 2018-076540, filed on April 12, 2018, Japanese Patent Application No. 2018-09463 1, filed on May 16, 2018, and Japanese Patent Application No. 2018-135701, filed on July 19, 2018. 
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on March 31, 2022 in which Claims 5 and 11 are canceled, Claim 1 is amended to change the breadth and scope of the claims, and new Claim 13 is added.  Claims 1-4, 6-10, 12 and 13 are pending in the instant application, which will be examined on the merits herein. 
Rejections Withdrawn
Applicant's arguments, see page 2, line 21 to page 3, line 17 of the Remarks, filed March 31, 2022, with respect to Claim 1 have been fully considered and are persuasive. The rejection of Claim 1 under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Koji et al (JPH10251301 A) has been withdrawn. 
	
Inventor Oath/Declaration Argument
	It is noticed in the current specification that Examples 7-9 use larger amount water for the solvent for mercerization and carboxymethylation reactions in order for the proportion of the fiber cake to be 0 to 30% compared to proportion of the filter cake at 48% and  91%, in Comparative Examples 4 and 5, respectively. 
	Even-though Applicants argue in the response dated 3/31/2022 that the proportion of filter cake in the Koji et al JP publication is 54% (see page 1, last paragraph), the Koji et al JP publication does disclose the option of using water as the solvent to carry out the mercerization and carboxymethylation of cellulose (see lines 1-6 on page 10 of the Koji et al JP publication).  The proportion of filter cake of 54% argued by Applications for the Koji et al JP publication appears to be the result of using alcohol as the solvent for the mercerization and carboxymethylation of cellulose.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koji et al (JPH10251301 A, provide with the IDS filed 6/02/2020) in view of Nakatani et al (US Patent No. 11,092,587 B2, provide with the attached PTO-892).
Applicants claim a carboxymethylated cellulose having a degree of carboxymethyl substitution of 0.50 or less and a degree of crystallization of cellulose I type of 50% or more, and a portion of a filter cake being 0 to 30%,  wherein the portion of the filter cake is determined by a method comprising the steps of adding 5 g of the carboxymethylated cellulose to 500 g of water to obtain a mixture, the mixture,  stirring the mixture at 400 rpm for 5 seconds, subjecting the stirred mixture to natural filtration through a 20-mesh filter to obtain the filter cake on the filter, drying the filter cake on the filter at 100 0C for 2 hours, determining an absolute dry mass (g) of the filter cake, determining an amount of moisture (%) in the carboxymethylated cellulose, and calculating the proportion of the filter cake by using the following expression: proportion (%) of filter cake = [the absolute dry mass (g) of filter cake / { 5 (g) x (100 - the amount of moisture (%) in the carboxymethylated cellulose) / 100 }] x 100.
	The Koji et al JP publication discloses cellulose derivatives obtained by carboxymethyl etherification of the cellulose having a degree of crystallization of cellulose I type of 60-88% and having a degree of substitution of 0.01-0.4 per anhydrous glucose unit (see abstract),  which embraces the degree of carboxymethyl substitution of 0.50 or less and a degree of crystallization of cellulose I type of 50% or more recited in current Claim 1.
	The currently claimed carboxymethylated cellulose differs from the carboxymethylated  cellulose disclosed in the Koji et al JP publication by claiming a portion of a filter cake being 0 to 30%.
	It is noticed in the current specification that Examples 7-9 use larger amount water for the solvent for mercerization and carboxymethylation reactions in order for the proportion of the fiber cake to be 0 to 30% compared to proportion of the filter cake at 48% and  91%, in Comparative Examples 4 and 5, respectively. 
	The Nakatani et al US patent discloses a carboxymethylated cellulose having a degree of carboxymethyl substitution (DS) per anhydrous glucose unit of the cellulose from 0.01 to 0.5 (see column 3, lines 54-56), which covers the degree of carboxymethyl substitution of 0.50 or less recited in current Claim 1.  The Nakatani et al further discloses the option to use only water for the mercerization and carboxymethylation of cellulose (see column 3, line 57 to column 4, line 12).  Even-though the proportion of filter cake measurement is not disclosed in the Nakatani et al patent, it does appear that proportion of filter cake measurement for carboxymethylated cellulose in the Nakatani et al patent would fall within the range of 0 to 30% since higher amounts of water compared to alcohol as the solvent appears to be the key condition in the current specification for obtaining the proportion of filter cake within the range of 0 to 30% as recited in current Claims 1 and 13.
	Even-though Applicants argue in the response dated 3/31/2022 that the proportion of filter cake in the Koji et al JP publication is 54% (see page 1, last paragraph), the Koji et al JP publication does disclose the option of using water as the solvent to carry out the mercerization and carboxymethylation of cellulose (see lines 1-6 on page 10 of the Koji et al JP publication).  The proportion of filter cake of 54% argued by Applications for the Koji et al JP publication appears to be the result of using alcohol as the solvent for the mercerization and carboxymethylation of cellulose. 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Koji et al JP publication with the teaching of the Nakatani et al US patent to reject the current claims since both references disclose carboxymethylated cellulose preparations with similar properties.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to carry out preparation of carboxymethylated cellulose in the Koji et al JP publication and the Nakatani et al US patent using water as the solvent for the mercerization and carboxymethylation reactions in view of the recognition in the art, as evidenced by the Koji et al JP publication and Nakatani et al US patent, that such a procedure increases the usefulness of cellulose derivative for medical drugs, additives for plastics, dyes, coatings, civil engineering and construction.
Response to Arguments
Applicant’s arguments with respect to Claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Koji et al (JPH10251301 A, provide with the IDS filed 6/02/2020) in view of Nakatani et al (US Patent No. 11,092,587 B2, provide with the attached PTO-892) as applied to Claims 1 and 13 above, and further in view of Ishino et al (US Patent No. 5,722,433).
	Applicants claim a carboxymethylated cellulose according to claim 1, having a Schopper- Riegler freeness of 60.0 SR or more.
The information disclosed in the Koji et al JP publication in view of the Nakatani et al US patent in the above rejection is incorporated into the current rejection, but is not repeated here.
	The instantly claimed carboxymethylated cellulose differs from the information disclosed in the Koji et al JP publication and Nakatani et al US patent by claiming that the carboxymethylated cellulose has a Schopper- Riegler freeness of 60.0 SR or more.
	The Ishino et al patent discloses fifth embodiment of the invention thereof that involve preparation of water-resolvable base paper made from fibrous raw materials wherein salt of fibrous carboxymethyl celluloses are mixed with said fibrous raw materials (see column 3, lines 23-33).  The Ishino et al patent further discloses that in cases that involve the fifth embodiment of the invention thereof (which comprises carboxymethyl celluloses mixed with fibrous raw materials), the beating degree is performed at 140 ml CSF by Canadian standard freeness or at 60º SR by Schopper-Riegler freeness (see column 5, lines 28-32 of the Ishino et al patent).  The Schopper-Riegler freeness disclosed in the Ishino et al patent falls within the range of the Schopper-Riegler freeness of 60º SR or more recited in instant Claim 3 and the Canadian standard freeness of 140 ml disclosed in the Ishino et al patent falls within the Canadian standard freeness range of 150 or less recited in instant Claim 4. 
	It is noticed that the Koji et al JP publication and Nakatani et al US patent disclose a carboxymethylated cellulose that has the properties recited in instant Claim 1 and therefore such carboxymethylated cellulose would conformed to the degree of anionization recited in instant Claim 2.  Furthermore, instant Claim 5 does not appear to indicate novel subject matter since it is within the skill of a technician in this art to carry out the instantly claimed procedure.  Also, the subject matter recited in instant Claim 6 does not provide any patentable information since one of ordinary skill in this art can easily disperse the carboxymethylated cellulose recited in Claim 1 in water to form a water dispersion having a solid content of 1% (w/v) and obtain a viscosity of 10.0 mPa•s or less. 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Koji et al JP publication and Nakatani et al US patent with the teaching of the Ishino et al patent to reject the instant claims since each of the references disclose preparation of products using carboxymethyl cellulose.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the carboxymethyl cellulose having the specific degree of crystallization and degree of substitution taught in the Koji et al JP publication and Nakatani et al US patent with the carboxymethyl cellulose as a component for paper product for cigarettes in view of the recognition in the art, as suggested in the Ishino et al patent, that carboxymethyl cellulose helps with enhancement of water dispersibility of the base paper.
Response to Arguments
Applicant’s arguments with respect to Claims 2-4 and 6 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koji et al (JPH10251301 A, provide with the IDS filed 6/02/2020) in view of Nakatani et al (US Patent No. 11,092,587 B2, provide with the attached PTO-892) as applied to Claims 1 and 13 above, and further in view of Bellini et al (US Publication No. 2009/0233509).
Applicants claim the carboxymethylated cellulose according to Claim 1, having a structure wherein some of hydroxyl groups in glucose residues constituting cellulose are linked to carboxymethyl groups via ether linkages. 
The information disclosed in the Koji et al JP publication and the Nakatani et al US patent in the above rejection is incorporated into the current rejection, but is not repeated here.
	The instantly claimed carboxymethylated cellulose differs from the information disclosed in the Koji et al JP publication and Nakatani et al US patent by claiming that the carboxymethylated cellulose has a structure wherein some of hydroxyl groups in glucose residues constituting cellulose are linked to carboxymethyl groups via ether linkages.
	The Bellini et al publication discloses the following structure of carboxymethyl cellulose:

    PNG
    media_image1.png
    241
    573
    media_image1.png
    Greyscale

which shows hydroxyl groups in glucose residues constituting cellulose being linked to carboxymethyl groups via ether linkages, thus suggesting that the subject matter recited in current Claims 7-10 and 12 is known in the art.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Koji et al JP publication and Nakatani et al US patent with the teaching disclosed in the Bellini et al publication to reject the instant claims since each of the references disclose carboxymethyl cellulose products.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the carboxymethyl cellulose having the specific degree of crystallization and degree of substitution taught in the Koji et al JP publication and Nakatani et al US patent with the structure of the carboxymethyl cellulose in view of the recognition in the art, as suggested in the Bellini et al publication, that it is obvious from the structure of carboxymethyl cellulose as demonstrated that carboxymethylated cellulose has hydroxyl groups in glucose residues constituting cellulose that are linked to carboxymethyl groups via ether linkages.
Response to Arguments
Applicant’s arguments with respect to Claims 7-10 and 12 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623